               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 1 of 12




 1   Your Name:                  Grégoire Gentil
 2   Address:                    1037 Amarillo avenue, Palo Alto, Ca 94303
 3   Phone Number:               +1 646 549 7779
 4   E-mail Address:             gregoire@gentil.com
 5   Pro Se Plaintiff
 6
 7

 8                   UNITED STATES DISTRICT COURT
 9                 NORTHERN DISTRICT OF CALIFORNIA
10                    SAN FRANCISCO COURTHOUSE
11
12
13          Grégoire Gentil
14             Plaintiff
15                                          Case Number: 20-cv-05358-EMC
16                   vs.                     ✓ Plaintiff’s    □ Defendant’s
17                                            Case Management Statement
18                                                   January 6, 2021
19         Wingfield GmbH
20           Defendant
21
22
23

24                                        PARTIES
25

26   1. Plaintiff.
27   Name:             Grégoire Gentil
28   Address:          1037 Amarillo avenue Palo Alto, Ca 94303


     Case Management Statement
     PAGE 1 OF 12
               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 2 of 12




 1   Telephone:        +1 646 549 7779
 2

 3   2. Defendant.
 4   Name:     Wingfield GmbH
 5   Address: Oeltzenstraße 13, 30169 Hannover, Germany
 6
 7

 8                               1. JURISDICTIONS
 9

10   3. This Court has subject matter jurisdiction in this case under:
11

12   ✓ Federal question jurisdiction because it is about federal laws or
13   rights: Title 35 U.S. Code 271 and Title 15 U.S. Code 1125.
14

15   ✓ Diversity jurisdiction because none of the Plaintiffs live in the
16   same state as any of the Defendants AND the amount of damages is
17   more than $75,000. The Plaintiff is located in California. The
18   Defendant is located in Germany. The amount of damages exceeds
19   $75,000.
20
21

22                                    2. SERVICE
23

24   4. As explained in the Notice filed on January 6, 2021, the Defendant
25   is currently serving the Complaint, the amended Complaint, the
26   Summons and the Case Order, via La Hague Convention using the
27   company “ABC Legal”. German authorities have received the



     Case Management Statement
     PAGE 2 OF 12
               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 3 of 12




 1   documents and are processing the service but there is delay due to the
 2   COVID-19 pandemic.
 3
 4

 5              3. FACTS (COPIED FROM THE COMPLAINT)
 6

 7   5. As described in the Complaint filed by the Plaintiff on August 3,
 8   2020, the Plaintiff has developed a sports smart camera that applies to
 9   racket sports, especially tennis. The Plaintiff has filed a USPTO
10   provisional in December 2015 and got US Patent 10,143,907 which
11   describes in great details the system. The Paintiff has developed a
12   product named In/Out. It’s being sold in USA and internationally
13   since 2017 (http://inout.tennis).
14

15   6. The Defendant has knowingly developed a “copycat”, a similar
16   device both in form and features (http://wingfield.io). It has started
17   commercialization in USA in January 2020. The Defendant has
18   knowingly infringed US Patent 10,143,907 and the Trade Dress
19   Rights of the In/Out device.
20

21   7. The Paintiff is seeking royalties, lost profits and punitive damages.
22
23

24       4. LEGAL ISSUES (COPIED FROM THE COMPLAINT)
25

26   8. As listed in the Complaint filed by the Plaintiff on August 3, 2020,
27   the Plaintiff accuses the Defendant of infringing claim #1 of US
28   Patent 10,143,907 and infringes Title 35 U.S. Code 271.


     Case Management Statement
     PAGE 3 OF 12
               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 4 of 12




 1

 2   9. As listed in the Complaint filed by the Plaintiff on August 3, 2020,
 3   the Plaintiff accuses the Defendant of infringing claim #2 of US
 4   Patent 10,143,907 and infringes Title 35 U.S. Code 271.
 5

 6   10. As listed in the Complaint filed by the Plaintiff on August 3,
 7   2020, the Plaintiff accuses the Defendant of infringing claim #3 of
 8   US Patent 10,143,907 and infringes Title 35 U.S. Code 271.
 9

10   11. As listed in the Complaint filed by the Plaintiff on August 3,
11   2020, the Plaintiff accuses the Defendant of infringing the Trade
12   Dress Rights of Plaintiff’s product and infringes Title 15 U.S. Code
13   1125.
14
15

16                          4. AMENDED LEGAL ISSUES
17

18   12. As listed in the Amended Complaint filed by the Plaintiff on
19   November 6, 2020, the Plaintiff accuses the Defendant of theft of
20   trade secrets Title 18 U.S. Code 1832.
21
22

23                                   5. MOTIONS
24

25   13. The Defendant has filed a motion to dismiss on December 30,
26   2020.
27
28




     Case Management Statement
     PAGE 4 OF 12
               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 5 of 12




 1               6. AMENDING THE COMPLAINT, ANSWER,
 2                    COUNTERCLAIM/CROSSCLAIM
 3

 4   14. The submitting party, the Plaintiff, Grégoire Gentil,
 5

 6   ✓ does not plan to amend the Complaint before the ruling of the
 7   motion to dismisss from the Defendant.
 8
 9

10                         7. EVIDENCE PRESERVATION
11

12   15. The submitting party, the Plaintiff, Grégoire Gentil, has
13

14   ✓ reviewed the Guidelines for the Discovery of Electronically Stored
15   Information
16

17   □ spoken with the opposing parties about preserving evidence
18   relevant to the issues one could reasonably understand to be part of
19   this case
20
21

22                               8. INITIAL DISCLOSURES
23

24   16. The Parties have not sent each other Initial Disclosures.
25
26

27                                   9. DISCOVERY
28




     Case Management Statement
     PAGE 5 OF 12
               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 6 of 12




 1   17. The Plaintiff is prepared to engage in the Discovery period the
 2   following: declaration on the scope of the Discovery (rule 26),
 3   depositions (rule 30), requests for production of documents (rule 34),
 4   request for admissions (rule 34).
 5

 6   18. The Plaintiff is also prepared to engage an international subpoena
 7   of the “incubator” LeadSports which has helped, sponsored and
 8   supported the Defendant in the elaboration of the infringing product.
 9
10

11                               10. CLASS ACTIONS
12

13   19. Not applicable.
14
15

16                               11. RELATED CASES
17

18   20. The party submitting this statement, the Plaintiff, Grégoire Gentil
19

20   ✓ is not aware of any related cases.
21

22   □ is aware of related cases.
23
24

25     12. RELIEF SOUGHT (COPIED FROM THE COMPLAINT)
26

27   21. As listed in the Complaint filed by the Plaintiff on August 3,
28   2020:


     Case Management Statement
     PAGE 6 OF 12
               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 7 of 12




 1

 2   22. The Plaintiff is seeking royalties for infringed claim #1 of Patent
 3   10,143,907. The Defendant is infringing title 35 U.S. Code 271.
 4

 5   23. The Plaintiff is seeking royalties for infringed claim #2 of Patent
 6   10,143,907. The Defendant is infringing title 35 U.S. Code 271.
 7

 8   24. The Plaintiff is seeking royalties for infringed claim #3 of Patent
 9   10,143,907. The Defendant is infringing title 35 U.S. Code 271.
10

11   25. The Plaintiff is seeking for lost profits of the licensing of claim #1
12   of Patent 10,143,907. The Defendant is infringing title 35 U.S. Code
13   271.
14

15   26. The Plaintiff is seeking for lost profits of the licensing of claim #2
16   of Patent 10,143,907. The Defendant is infringing title 35 U.S. Code
17   271.
18

19   27. The Plaintiff is seeking for lost profits of the licensing of claim #3
20   of Patent 10,143,907. The Defendant is infringing title 35 U.S. Code
21   271.
22

23   28. The Plaintiff is seeking for lost profits of the sales of In/Out
24   devices. The Defendant is infringing title 35 U.S. Code 271 and title
25   15 U.S. Code 1127.
26

27   29. The Plaintiff is seeking legal compensations for filing this
28   lawsuit.


     Case Management Statement
     PAGE 7 OF 12
               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 8 of 12




 1

 2   30. The Plaintiff is seeking for reimbursement of the cost of the
 3   lawsuit, including, non exhaustively, deposition, travel, expertise and
 4   everything related to this lawsuit.
 5

 6   31. Because The Defendant was fully aware of the infringement of
 7   Patent 10,143,907 and the infringement of the Dress Trade Rights of
 8   the In/Out product as explained in the previous section entitled
 9   “KNOWINGLY WILLFUL INFRINGEMENTS”, The Plaintiff is
10   seeking punitive damages of five (5) millions US dollars. This
11   amount is justified by the intentional and willful character of the
12   infringements and the intentional unlawful behavior.
13

14   32. In addition of the existing demands for relief in the original
15   Complaint, the Plaintiff asks for the maximum amount of five
16   millions of dollars ($5,000,000).
17
18

19           13. SETTLEMENT AND ALTERNATIVE DISPUTE
20                      RESOLUTION (“ADR”)
21

22   33. The Parties:
23

24   □ have tried to settle the case.
25

26   ✓ have not tried to settle the case.
27
28




     Case Management Statement
     PAGE 8 OF 12
               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 9 of 12




 1   34. The Plaintiff is willing to enter an ADR process and has filed on
 2   October 15, 2020 the ADR form in which the Plaintiff asks the ADR
 3   process to be discussed during the Initial Case Management.
 4

 5   35. The Defendant has filed an ADR form on December 30, 2020.
 6
 7

 8   14. CONSENT TO HAVE A MAGISTRATE JUDGE HEAR THE
 9                          CASE
10

11   36. The submitting party, the Plaintiff, Grégoire Gentil
12

13   ✓ does consent to a magistrate judge.
14

15   □ does not consent to a magistrate judge.
16
17

18                               15. OTHER REFERENCES
19

20   37. Not applicable.
21
22

23       16. NARROWING OF ISSUES, CLAIMS, OR DEFENSES
24

25   38. The Defendant has initiated a procedure at the USPTO for a re-
26   examination of US Patent 10,143,907. The USPTO has not yet
27   responded.
28




     Case Management Statement
     PAGE 9 OF 12
               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 10 of 12




 1

 2                    17. EXPEDITED TRIAL PROCEDURE
 3

 4   39. Not applicable.
 5
 6

 7                                18. SCHEDULING
 8

 9   40. The submitting party, the Plaintiff, Grégoire Gentil
10

11   □ Agree to have Court set deadlines.
12

13   ✓ propose the following deadlines.
14

15   41. Because the two Parties are evolving in the world of “start-up” in
16   fast moving industries (electronics product, cloud data), The Plaintiff
17   proposes the following deadlines:
18

19   - last day to file amendments: 30 days from the Initial Case
20   Management date.
21

22   - last day to attend settlement discussion conference: 60 days from
23   the Initial Case Management date.
24

25   - last day to close the facts of Discovery: 4 months from the Initial
26   Case Management date.
27




     Case Management Statement
     PAGE 10 OF 12
               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 11 of 12




 1   - last day to close the Expert Discovery: 5 months from the Initial
 2   Case Management date.
 3

 4   - Pre-trial conference: 6 months from the Initial Case Management
 5   date.
 6

 7   - Trial: 7 months from the Initial Case Management date.
 8
 9

10                                     19. TRIAL
11

12   42. This case will be tried
13

14   □ by a jury. The trial is expected to last _ days.
15

16   ✓ by a judge. The Plaintiff will accept the length of the trial decided
17   by the Judge.
18
19

20    20. DISCLOSURE OF NON-PARTY INTERESTED PERSONS
21                       OR ENTITIES
22

23   43. None.
24
25

26                               21. OTHER MATTERS
27

28   44. Not applicable.


     Case Management Statement
     PAGE 11 OF 12
               Case 3:20-cv-05358-EMC Document 16 Filed 01/06/21 Page 12 of 12




 1
 2
 3
 4

 5   45. Respectfully submitted,
 6

 7   46. Date: January 6, 2021               Sign Name:
 8
 9
10
11

12                                           Print Name:         Grégoire Gentil
13                                                               Pro se
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Case Management Statement
     PAGE 12 OF 12
